Citation Nr: 1122261	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-32 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO, in pertinent part, denied service connection for prostate cancer as a result of exposure to herbicides.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the Phoenix, Arizona RO.

In June 2007, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A transcript of that hearing is of record.    

In February 2008 the Board denied the Veteran's claim for service connection for prostate cancer.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Joint Motion to Vacate and Remand, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the February 2008 Board decision be vacated and remanded.  The Court granted the motion by Order in July 2009.  In November 2009, the Board remanded the claim for further development.  

The Board notes that, in December 2010, subsequent to issuance of the most recent supplemental statement of the case (SSOC), the Veteran submitted a statement in support of his claim.  This statement was not accompanied by a waiver of consideration by the Agency of Original Jurisdiction.  However, as this claim is being remanded, the AOJ will have the opportunity to consider this evidence.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, to include prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).   

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.   The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed.  Cir. 2008) upheld VA's interpretation of 38 C.F.R.  § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Veteran's service personnel records reflect that he served in the Army as a meat, dairy, and produce inspection officer in Thailand from January 1966 to August 1967, arriving in Thailand on January 18, 1966.   He served with the HHD (Headquarters and Headquarters Detachment) 9th Logistical Command with a duty station in Bangkok from January 21, 1966 to January 23, 1967.  He served with the 503rd Medical Detachment (Vet Service) from January 23, 1967 to August 11, 1967.  The Veteran has reported setting foot in Vietnam during service, when flights he was on stopped in Vietnam for refueling.  In particular, he has indicated that, while enroute to Bangkok, Thailand, in January 1966, his flight landed in Saigon for refueling.  In an October 2006 statement, the Veteran reported that he flew from Edwards Air Force Base, on a Continental Airlines plane, to Honolulu, Hawaii, and then to Saigon, where everyone deplaned.  He added that some of the passengers, himself included, then reboarded and the flight continued to Bangkok.  The Veteran has also reported stopping in Da Nang while flying to and from Okinawa for temporary duty.  During the June 2007 hearing, he reported that he spent about three to four hours in Vietnam during his flights to and from Okinawa.  The Veteran has submitted a copy of his August 1966 orders for temporary duty to Okinawa, for approximately seven days, commencing on or about September 6, 1966.  The orders reflect that the Veteran was to travel by military air.    

In the Joint Motion, the parties instructed that VA should attempt to obtain information not already associated with the claims file concerning the Veteran's flights to Thailand and to and from Okinawa, including whether there were stopovers in Vietnam.  See Joint Motion, at 3.  Accordingly, in the November 2009 remand, the Board instructed the AMC/RO to contact the relevant service department(s), and/or any other relevant agency, to obtain information, to include the manifests and general flight routes, regarding the Veteran's in-service flights with reported stops in Vietnam, whether military or contract.  In particular, the service department(s), and/or any other relevant agency, was asked to indicate whether the Veteran's in-service flights from Edwards Air Force Base to Thailand, from Thailand to Okinawa, and from Okinawa to Thailand, included stopovers in Vietnam.  

Pursuant to the November 2009 remand, in March 2010, the RO made a request for information to the Air Force Historical Research Agency (AFHRA).  The request stated, "We are attempting (per BVA remand) to obtain information, to include the manifests and general flight routes, regarding the Veteran's in-service flights, with reported stops in Vietnam, whether military or contract.  Please provide any information available about whether the Veteran's in-service flights from Edwards Air Force Base to Thailand, from Thailand to Okinawa, and from Okinawa to Thailand, included any stopovers in Vietnam.  Veteran would have departed Edwards Air Force Base in January 1966 and returned stateside following the route above in August 1967.  The Veteran's unit was the 503rd Medical Detachment (Vet Service) APO SF 96436 stationed in Bangkok."  

In a March 2010 response, an archivist at the AFHRA responded that the request for manifests for flights to Southeast Asia could not be fulfilled, as passenger lists were not considered permanent records by the Air Force and, therefore, were destroyed within a few weeks of a successfully completed flight.  He added that the request for flight routes to Southeast Asia could not be fulfilled, since the unit which flew the route was not provided.  The archivist went on to report that the request for flight manifests and general flight routes for contract flights could not be fulfilled as commercial airline documents were not provided to local unit historians.  He added that he had tried, but could not find the Veteran's unit:  503rd Medical Detachment (Vet Service).  He pointed out that, in the Air Force, a detachment is always assigned to a larger organization.  The archivist described further research conducted, and stated that he had concluded that, if such a unit existed, it was not an Air Force organization and, therefore, the AFHRA would not have any information on its activities.  

In light of the March 2010 response, in June 2010, the RO asked the Veteran to provide any information regarding the type of aircraft flown on between Thailand and Okinawa and the military unit doing the flying.  In correspondence received in December 2010, the Veteran reported that his flights between Bangkok and Okinawa were on Army aircraft with Army personnel flying the plane.  In this letter, the Veteran reported that his flight from the United States to Thailand departed from Edwards Air Force Base, but then also stated that VA should be able to access records verifying his presence on a military contract flight from Travis Air Force Base to Saigon on January 15, 16, or 17, 1966.  

The Board finds that further action to corroborate the Veteran's reported presence in Vietnam is warranted.  In this regard, the RO's March 2010 request for information from the AFHRA did not include any details regarding the dates of the Veteran's flights between Thailand and Okinawa, despite the fact that the Veteran has submitted a copy of his August 1966 orders for temporary duty to Okinawa, for approximately seven days, commencing on or about September 6, 1966.  Moreover, the response from AFHRA made no mention of these flights, but, rather, discussed flights to Southeast Asia.  Further, while the RO requested information from the AFHRA, the Veteran has reported that the flights between Thailand and Okinawa were Army flights, on Army planes flown by Army personnel.  Therefore, the AMC/RO should contact the relevant agency, to include the U.S. Army and Joint Services Records Research Center (JSRRC), to obtain information regarding these reported flights.  Notably, in the Joint Motion, the parties found that VA had not undertaken a reasonable search to obtain information regarding the Veteran's flights, noting that the RO did not contact the Army or Air Force in order to obtain the manifests, general flight routes, or other information regarding the Veteran's flights, whether military or contract.  See Joint Motion, at 5 (emphasis added).  

Also, in light of his December 2010 correspondence, the Veteran should be asked to clarify whether his January 1966 flight to Thailand departed from Edwards Air Force Base or Travis Air Force Base, and provide any supporting information.  

In addition, during the June 2007 hearing, the Veteran testified that, while his duty station in Thailand was Bangkok, he served the entire country in Thailand, as he set up the Food Inspection Program for the U.S. Military.  He testified that, additionally, he did public health activities, vaccination of animals, and some veterinary care.  He stated that he visited all of the Army and Air Force bases along the Eastern side of Thailand, although he added that he did not notice any browning of foliage.  

The VA Office of Public Health and Environmental Hazards has indicated that:  

Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits. . . The following Veterans may have been exposed to herbicides:

U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975.
U.S. Army Veterans who provided perimeter security on RTAF bases in Thailand anytime between February 28, 1961 and May 7, 1975.

To receive benefits for diseases associated with herbicide exposure, these Veterans must show on a factual basis that they were exposed to herbicides during their service as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. 
See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  

In light of the foregoing, the Veteran should be asked to identify the Air Force Bases he visited during service and indicate whether his work on those Bases required his presence on the base perimeter.  If so, he should provide any supporting information and evidence regarding such service.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and ask him to clarify whether his January 1966 flight to Thailand departed from Edwards Air Force Base or Travis Air Force Base.  He should also be asked to identify the Air Force Bases he visited during service and indicate whether his work on those Bases required his presence on the base perimeter.  If so, he should provide any supporting information and evidence regarding such service.  

2.  After the above development is completed, the AMC/RO should contact the JSRRC and/or any other relevant agency, to obtain information, to include the manifests and general flight routes, regarding the Veteran's in-service flights with reported stops in Vietnam, whether military or contract.  In particular, the JSRRC and/or any other relevant agency, should indicate whether the Veteran's in-service flights from the United States to Thailand (in January 1966), from Thailand to Okinawa (around September 1966), and from Okinawa to Thailand (also around September 1966), included stopovers in Vietnam.  If no information regarding the Veteran's in-service flights with reported stops in Vietnam is available, that fact should be documented, in writing, in the record, and the Veteran should be provided notice of that fact.

3.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


